Citation Nr: 1454687	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for essential tremors in the bilateral upper extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from June 1964 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case was before the Board on a prior occasion, and in December 2013, it was remanded for evidentiary development.  


FINDING OF FACT

The Veteran died in July 2014, and confirmation of the death has been entered into the claims file.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim for a higher initial rating for essential tremors in the bilateral upper extremities.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was awarded service connection for essential tremors in a May 2009 rating decision, at which time a 30 percent disability evaluation was assigned.  The Veteran took exception to the assigned rating, perfected his appeal, and the Board, in December 2013, determined that additional evidence was necessary to adjudicate the claim.  The Veteran reported for a VA examination in January 2014, and following subsequent re-adjudication by the RO and issuance of a supplemental statement of the case, the claim was returned to the Board for adjudication.  

Sadly, the Social Security Administration (SSA) informed VA that the Veteran died in July 2014, during the pendency of this appeal.  Notification from this agency was received in November 2014, and it has been reduced to writing and associated with the claims file.  

Generally, as a matter of law, Veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In this case, the appeal was pending at the time of death, and the claim on the merits has become moot by virtue of the death of the Veteran.  Therefore, the claim must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). 

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision). 




ORDER

The appeal is dismissed.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


